Illinois Official Reports
                                        Appellate Court



        Tolbert v. Illinois Workers’ Compensation Comm’n, 2014 IL App (4th) 130523WC




Appellate Court          MARK TOLBERT, Appellant, v. THE ILLINOIS WORKERS’
Caption                  COMPENSATION COMMISSION et al. (Prairie Central Coopera-
                         tive, Appellee).


District & No.           Fourth District
                         Docket No. 4-13-0523WC


Filed                    June 5, 2014


Held                     The Workers’ Compensation Commission’s denial of benefits to
(Note: This syllabus     claimant for the lung condition he suffered as a result of his exposure
constitutes no part of   to bird feces while cleaning grain bins for the operator of grain
the opinion of the       elevators was reversed by the appellate court on the ground that the
court but has been       finding was against the manifest weight of the evidence, since the
prepared     by    the   evidence established that airborne dust containing dried bird feces that
Reporter of Decisions    causes histoplasmosis was present within the areas where claimant
for the convenience of   worked, the histoplasmosis was a causative factor in the conditions of
the reader.)             ill-being claimant suffered at the time of his arbitration hearing, a
                         letter sent to claimant’s employer within 45 days of the date claimant
                         learned that his conditions of ill-being were causally related to his
                         exposure to the dust in the workplace satisfied the notice requirements
                         of the statute, and an employer-employee relationship existed at the
                         time of claimant’s exposure to the dust; therefore, the cause was
                         remanded for a determination of the temporary total disability and
                         medical and prospective medical benefits due claimant.


Decision Under           Appeal from the Circuit Court of McLean County, No. 12-MR-200;
Review                   the Hon. Rebecca Foley, Judge, presiding.


Judgment                 Reversed; cause remanded to the Commission.
     Counsel on                Tracy L. Jones (argued), of Jim Black & Associates, of Rockford, for
     Appeal                    appellant.



                               Edward Januszkiewicz (argued), of Capuani & Schneider, of Chicago,
                               for appellee.




     Panel                     JUSTICE STEWART delivered the judgment of the court, with
                               opinion.
                               Presiding Justice Holdridge and Justices Hoffman, Hudson, and
                               Harris concurred in the judgment and opinion.




                                                OPINION

¶1         The claimant, Mark Tolbert, worked for the employer, Prairie Central Cooperative. The
       employer operates grain elevators. At the time of the alleged accidental injury, the claimant’s
       job duties included cleaning and maintaining grain flats, elevators, and bins. The work
       environment exposed the claimant to significant airborne dust particles that included dried bird
       droppings. The claimant began suffering from respiratory problems and had to quit working.
       His doctors subsequently diagnosed him as having a lung condition, histoplasmosis, which is
       caused by a fungus usually associated with bird droppings. The claimant filed a claim under
       the Workers’ Compensation Act (the Act) (820 ILCS 305/1 et seq. (West 2012)).
¶2         The arbitrator found that the claimant failed to give timely notice of the accidental injury to
       the employer and that the claimant failed to prove that his current conditions of ill-being,
       which include chest pain and breathing problems, were causally related to his exposure to a
       fungus that causes histoplasmosis at the workplace. The arbitrator also found that the claimant
       was not entitled to recover for medical expenses or temporary total disability (TTD) benefits.
       The Illinois Workers’ Compensation Commission (Commission) affirmed and adopted the
       arbitrator’s decision and made an additional finding that the claimant failed to prove that he
       was exposed to histoplasmosis at his workplace. The circuit court entered a judgment
       confirming the Commission’s decision. The claimant now appeals from the circuit court’s
       judgment. For the following reasons, we reverse and remand for further proceedings.

¶3                                           BACKGROUND
¶4         The claimant testified that he previously worked for the employer full-time from 1998 until
       2008. He began working for the employer again as a seasonal employee on July 28, 2010. At
       that time, the claimant was 36 years old.

                                                    -2-
¶5          The claimant’s medical records indicate that prior to working for the employer in 2010, he
       underwent a sleep study on April 26, 2010, and was diagnosed with positional obstructed sleep
       apnea. Also, on July 9, 2010, the claimant saw Dr. Kashyap with complaints of daytime
       sleepiness. Dr. Kashyap’s records indicate that the claimant had a past medical history that
       included chest pain, headaches, and dizziness. The records indicate that at the time of the
       examination the claimant did not have any complaints of chest pain. The sleep study records
       indicate that the claimant reported getting sleepy and tired during the daytime. Dr. Kashyap
       diagnosed the claimant as having hypersomnia.
¶6          When the claimant began working for the employer on July 28, 2010, his job duties
       included loading train cars with grain, dumping grain trucks, and general maintenance,
       including cleaning up a grain flat, grain elevators, and grain bins. The claimant testified that a
       lot of his job duties involved cleaning out a large grain flat that was 660 feet by 300 feet. The
       flat contained a lot of debris, including bird droppings, and the cleaning work produced a lot of
       airborne dust. The claimant testified that he saw a lot of pigeons inside the flat. He wore a dust
       mask while performing his duties, and he testified that he went through three to five dust masks
       each workday.
¶7          The claimant testified that after he started working for the employer in 2010, he started
       feeling weak, coughing phlegm, having severe chest pains, and suffering from shortness of
       breath. Although his medical records indicate that he had previously suffered from chest pains,
       he testified that his previous chest pains were two years prior to August 2010 and were not as
       severe. He had smoked since he was 15 years old, but testified that he did not have any
       previous problems with his lungs until working for the employer in 2010.
¶8          The claimant testified that on August 26, 2010, he felt weakness and numbness in his hands
       and feet, as well as shortness of breath and chest pains. Therefore, he went to the emergency
       room and reported his difficulty breathing and chest pains. August 26, 2010, was the last day
       he performed any work duties for the employer.
¶9          At the arbitration hearing, the claimant presented emergency room records that were dated
       September 21, 2010. The records from that visit indicate that the claimant reported chest
       pressure for the past three weeks, as well as shortness of breath and pain that worsened with
       sitting up. The pain was constant for the past three weeks. The records state that the claimant
       “[h]ad similar episode of pain 2 years and had negative stress test.”
¶ 10        Notes written by the claimant’s primary care physician, Dr. Steven Norris, dated
       September 22, 2010, indicate that the claimant reported steady chest pain for the past three
       weeks and some shortness of breath. Dr. Norris ordered a series of tests, including a chest
       X-ray, CAT scan of the chest, and a PET scan. The tests revealed the presence of “two right
       lower lobe pulmonary nodules” and a “left lower lobe pulmonary nodule.” Dr. Norris initially
       thought that the claimant might be suffering from lung cancer and ordered a biopsy.
¶ 11        Sometime after the claimant first went to the emergency room with complaints of chest
       pain and shortness of breath, he spoke with the employer’s general manager, Mark Heil. The
       claimant testified that he told Heil that he had been to the emergency room, that his doctor did
       not want him working around the grain dust, that he was waiting to hear about test results to see
       what they found, and that he had follow-up appointments with his doctors to go over the test
       results.
¶ 12        During his testimony, the claimant denied telling Heil that he believed that his condition
       was related to cancer. According to Heil, however, on September 1, 2010, the claimant came to

                                                   -3-
       his office and told him that he had cancer. Heil testified that, before this meeting with the
       claimant, he was aware that the claimant was having lung and chest issues because he had
       heard other people talking about them. Heil testified that the claimant told him that he had
       medical appointments scheduled for biopsies and tests later that month, and that if he
       continued to work, the appointments would have to be rescheduled to a later time. Based on his
       conversation with the claimant, Heil understood that the claimant was leaving his job. He
       shook the claimant’s hand and wished him the best of luck. Heil then sent a text message to the
       employer’s personnel manager to inform her that he had a meeting with the claimant and that
       the claimant was done working for the employer.
¶ 13        Heil subsequently filled out a “Voluntary Leave Questionnaire” for the Department of
       Employment Security in which he described the reason the claimant left employment as
       follows:
                “[The claimant] told us that he had personal health issues that need to be taken care of.
                We asked that he get an okay from doctor after he told us the doctor told him he needed
                to tell his employer of his health status. [The claimant] then decided to leave work and
                then take care of his health issues over the next few weeks to a month.”
¶ 14        Heil testified that he did not mention cancer to other employees because the claimant
       wanted that to be kept confidential. He also testified that the claimant did not ask about any
       positions that might be available that did not involve working in the grain bins or flats. He
       believed that if the claimant had not resigned, there were other positions with the employer that
       the claimant could have performed that did not involve grain dust, including a truck probe
       operator or performing computer work or other office tasks. The claimant testified that he
       asked Heil if other jobs were available, but that Heil did not offer him any position that did not
       involve working in grain dust. Instead, according to the claimant, Heil told him that there were
       no other jobs available. The claimant testified that he would have accepted such a position if
       one was available, that he never quit his job, and that no one ever told him that he was fired.
¶ 15        The claimant underwent the lung biopsy on October 4, 2010. The lung biopsy showed that
       the claimant was suffering from histoplasmosis. In a report dated October 22, 2010, Dr. Norris
       noted his diagnosis of histoplasmosis and that the claimant presented with symptoms that
       included shortness of breath, cough with phlegm, chest pain, and weakness. Dr. Norris also
       wrote as follows: “States that back in late July through end of August was in grain flat
       [t]ransferring and cleaning the flat. The corn was 6 years old and was the worst he has
       seen–lots of mold, bird droppings. Tons of pigeons and sparrows in the flat ‘all the time’.”
¶ 16        The claimant testified that he notified Heil of his histoplasmosis diagnosis the same day of
       the biopsy by a text message. Heil, however, testified that he did not hear anything from the
       claimant after their last meeting in September except for a text message sometime in
       November in which the claimant asked if there was any way he could earn $400 or $450 that
       day. According to Heil, the text did not state anything about the claimant’s biopsy. Heil
       testified that he first learned that the claimant was claiming that his lung condition was caused
       by a work injury when the employer received a letter in the mail from the claimant’s attorney
       in November stating that the claimant contracted histoplasmosis as a result of cleaning out
       grain elevators for the employer. Heil received a second text message from the claimant around
       that same time in November warning him to be careful about the “dust in the grain building or
       something to that affect [sic].”


                                                   -4-
¶ 17       Dr. Norris wrote a “Dear Employer” letter on November 11, 2010, in which he wrote as
       follows:
                “[The claimant] is being treated for a lung infection that he likely got being around
                grain dust/dust in general as well as pigeon feces and or mold. I recommended [the
                claimant] not work around these environmental exposures until his infection is
                adequately treated. Length of treatment is likely months and could be up to a year.”
¶ 18       The claimant treated with Dr. Humam W. Farah on November 9, 2010. Dr. Farah wrote in
       his November 9, 2010, report that the claimant had been diagnosed with histoplasmosis and
       that he “was working around the bird feces and started to have chest pain and shortness of
       breath.” Dr. Farah also noted that the claimant had smoked about one pack of cigarettes per day
       since he was 15, but was trying to cut down on his smoking.
¶ 19       In a medical report dated January 19, 2011, Dr. Farah wrote: “There is a significant history
       of exposure on the patient’s occupational history. The patient was cleaning the dust out of
       grain elevators and was exposed to bird residue and this is known to be a significant risk factor
       for histoplasmosis.” He opined that the claimant “had exposure in the grain elevator to bird
       residue which was resulting in the exposure to histoplasmosis and development of chronic
       histoplasmosis lung disease.” He also noted that he advised the claimant to quit smoking. He
       believed that Dr. Kashyap’s treatment for hypersomnia was unrelated to the diagnosis of
       histoplasmosis.
¶ 20       On March 11, 2011, the employer’s independent medical expert, Dr. Charles B.
       Bruyntjens, authored a report based on a review of the claimant’s medical records. In his
       report, Dr. Bruyntjens answered three questions posed by the employer, but the questions are
       not set out in the report or otherwise located anywhere in the record. Dr. Bruyntjens first wrote
       that “[i]n his working environment [the claimant] developed a cough with shortness of breath.”
       He stated that the claimant’s biopsy was consistent with histoplasmosis, but that the claimant’s
       current condition was “unremarkable,” that he has “a near normal pulmonary function test,
       nodules on his CT scan with minimal symptoms.” Dr. Bruyntjens believed that “the
       overwhelming majority of patients with histoplasmosis are either asymptomatic or have
       rapidly resolving, self limiting disease requiring no treatment or follow-up.” The doctor opined
       that if the claimant had been a nonsmoker, “a biopsy would probably never been done at the
       beginning of his work up and at his age could [have] been followed.” He believed that the
       claimant’s histoplasmosis “may have never been diagnosed, without any long term problems.”
¶ 21       Dr. Bruyntjens then wrote as follows in answer to the employer’s question “number two”:
                “[I]t is probably true that [the claimant’s] current condition is usually connected with
                his employment. The organism is a soil-dwelling fungus that river banks are favorite
                roosting sites. When such sites are disturbed by construction activities, vast amounts of
                potentially infectious aerosols may be formed. In a typical patient the illness resembles
                influenza.”
¶ 22       He added that the onset is abrupt, consisting of fever, chills, and substernal chest
       discomfort, and that “normal hosts with primary pulmonary histoplasmosis recover eventfully
       more than 99% of the time.” He opined: “It is virtually impossible to induce a second
       (reinfection) illness experimentally in previous histoplasma-infected animals. Yet many
       investigators dealing with histoplasmosis remain firmly convinced that reinfections
       histoplasmosis is a real entity, based on circumstantial evidence.”


                                                   -5-
¶ 23        In answer to question “number three,” he wrote that “it takes minimal exposure to acquire
       histoplasmosis which is recognized as an extremely common and almost invariably benign
       infection.” Dr. Bruyntjens wrote that “a large majority of pulmonary or infectious disease
       specialists would have elected not even to treat the patient.” He wrote, “The history of smoking
       with a near normal pulmonary function test with exposure in a benign condition like
       histoplasmosis, is a concern due to the smoking not the histoplasmosis.”
¶ 24        On January 28, 2011, Dr. Norris wrote another “Dear Employer” letter stating that the
       claimant was unable to work “due to fungal lung infection that causes extreme fatigue,
       shortness of breath and pain.” Dr. Norris wrote that the claimant’s recovery would take a long
       time and was unpredictable and that he would be reevaluated in 60 days.
¶ 25        The claimant testified that, at the time of the arbitration hearing, the histoplasmosis was
       still affecting his lung functioning. He testified that he could not walk for long periods of time,
       had weakness in his arms and legs, could not sit or stand for very long, and had headaches, had
       back pains, and coughed a lot. He stated that he had quit smoking and had started using
       electronic cigarettes, but that he did “slip from time to time.”
¶ 26        At the conclusion of the arbitration hearing, the arbitrator made a number of findings
       against the claimant. First, the arbitrator noted that the claimant listed October 4, 2010, as the
       date of accident on the application for adjustment of claim, but the claimant was not working
       for the employer on that date. The arbitrator found that the claimant resigned from his position
       on September 1, 2010, when he told Heil that he had cancer and was no longer willing to work
       for the employer because of scheduled medical appointments. The arbitrator found that during
       this conversation with Heil, he did not indicate that his medical condition had anything to do
       with his work for the employer and that the employer’s first notice that the claimant “was
       claiming a work related medical condition was upon receipt of a letter from [the claimant]’s
       attorney on November 9, 2010.” With respect to the issue of whether the claimant gave timely
       notice of his injury, the arbitrator found as follows:
                “[The claimant’s] last day of actual work for [the employer] was August 31, 2010. [The
                employer] was required to be notified of a work injury at least by October 15, 2010;
                therefore, I find that notice to [the employer] was not received until November 9, 2010,
                beyond the 45-day requirement under section 6(c) of the Act.”
¶ 27        The arbitrator also found against the claimant on the issue of causation. The arbitrator
       found “that while [the claimant] may have been exposed to histoplasmosis during his short
       period of seasonal work for [the employer], [the claimant] did not prove that his current
       condition of ill-being is causally related to a work injury.” The arbitrator noted Dr. Bruyntjens’
       opinion that a large majority of pulmonary or infectious disease specialists would have elected
       not to even treat the claimant and emphasized his opinion that “[T]he history of smoking with
       a near normal pulmonary function test with exposure in a benign condition like histoplasmosis,
       is a concern due to the smoking not the histoplasmosis.” The arbitrator also found it significant
       that Dr. Bruyntjens “noted the onset of histoplasmosis is abrupt, consisting of fever, chills, and
       substernal chest discomfort,” but the claimant “did not report any fever or chills in his
       testimony.”
¶ 28        With respect to prospective medical care, the arbitrator noted that Dr. Farah believed that
       the claimant needed to continue with Itraconazole treatment possibly for 6 to 12 months to
       address the chronic histoplasmosis lung disease. The arbitrator also noted that Dr. Norris
       estimated that the claimant’s treatment would be between a few months and up to a year and

                                                    -6-
       recommended that the claimant not work around dust, feces, or mold until his infection was
       cleared up. Nonetheless, the arbitrator found that the claimant failed to prove that future
       treatment was necessary as a result of the diagnosed histoplasmosis and that he did not “prove
       that any ongoing treatment was related to the histoplasmosis as opposed to a preexisting
       condition or cancer as [the claimant] reported to Mark Heil on September 1, 2010.”
¶ 29       Again, the arbitrator found Dr. Bruyntjens’ report to be persuasive on this issue as the
       arbitrator repeated Dr. Bruyntjens’ opinion that most pulmonary or infectious disease
       specialists would have elected not even to treat the claimant and that the claimant’s smoking
       was a concern, not the histoplasmosis. The arbitrator also noted that Dr. Bruyntjens did not
       recommend any treatment and indicated that “normal hosts with primary pulmonary
       histoplasmosis recover eventually 99% of the time.” The arbitrator wrote, “[Dr. Bruyntjens]
       noted that the overwhelming majority of patients with histoplasmosis are either asymptomatic
       or have rapidly resolving, self-limiting disease requiring no treatment or follow up.”
¶ 30       Finally, on the issue of TTD benefits, the arbitrator acknowledged that Dr. Norris opined in
       his January 28, 2011, letter that the claimant was unable to work due to a fungal infection that
       causes extreme fatigue, shortness of breath, and pain and that the claimant’s recovery was
       unpredictable. The arbitrator found, however, that fatigue, shortness of breath, and chest pain
       were all symptoms that the claimant had in varying degrees before starting the 2010 season
       with the employer.
¶ 31       The arbitrator described the conflicting testimony on the issue of whether the claimant
       voluntarily left employment without inquiring about other positions that did not involve grain
       dust. The arbitrator found that Heil’s testimony on this issue was corroborated by the
       voluntary-leave questionnaire that he filled out and by the text message he sent to the personnel
       department indicating that, based on his conversation with the claimant, the claimant’s
       employment had ended on September 1, 2010. The arbitrator, therefore, found that the
       claimant “voluntarily resigned his seasonal position with [the employer] on September 1,
       2010. By doing so, [the claimant] left [the employer] with no opportunity to offer a position
       away from the grain dust areas.” The arbitrator concluded that the claimant was not entitled to
       TTD benefits.
¶ 32       The claimant appealed the arbitrator’s decision to the Commission, and the Commission
       unanimously affirmed and adopted the arbitrator’s decision. The Commission further found as
       follows:
               “The Commission finds that [the claimant] failed to prove exposure to bird feces or
               whatever causes histoplasmosis. Dr. Bruyntjens in his report noted that histoplasmosis
               is a fungus that grows in the soil and when its breeding sites are disturbed, the fungus
               becomes airborne and becomes common in the surrounding areas. [The claimant] did
               not provide any evidence that histoplasmosis grows in or on stored corn or was present
               in his work place. The Commission affirms all else.”
¶ 33       The claimant appealed the Commission’s decision to the circuit court, and the circuit court
       entered a judgment confirming the Commission’s decision, finding that it “was not against the
       manifest weight of the evidence as to the issues of causal connection, date of accident,
       employer-employee relationship, course of employment, and notice.” The claimant now
       appeals from the circuit court’s judgment.



                                                   -7-
¶ 34                                             ANALYSIS
¶ 35                                                   I
¶ 36                                               Accident
¶ 37       The disputed issues before the Commission included whether an accidental injury occurred
       that arose out of and in the course of the claimant’s employment. Although the arbitrator found
       that the claimant may have been exposed to a fungus that causes histoplasmosis at the
       workplace, the Commission found that the claimant failed to prove that “histoplasmosis ***
       was present at his work place.” On appeal, the claimant challenges this finding by the
       Commission.
¶ 38       In order to recover benefits under the Act, a claimant has the burden to show by a
       preponderance of the evidence that he suffered a disabling injury that arose out of and in the
       course of his employment. Baggett v. Industrial Comm’n, 201 Ill. 2d 187, 194, 775 N.E.2d
908, 912 (2002). “Whether a work-related accident occurred and whether it caused a worker’s
       condition of ill-being are questions of fact for the Commission.” Pryor v. Industrial Comm’n,
       201 Ill. App. 3d 1, 5, 558 N.E.2d 788, 790 (1990).
¶ 39       The Commission’s findings with respect to factual issues are reviewed under the manifest
       weight of the evidence standard. Tower Automotive v. Illinois Workers’ Compensation
       Comm’n, 407 Ill. App. 3d 427, 434, 943 N.E.2d 153, 160 (2011). “For a finding of fact to be
       against the manifest weight of the evidence, an opposite conclusion must be clearly apparent
       from the record on appeal.” City of Springfield v. Illinois Workers’ Compensation Comm’n,
       388 Ill. App. 3d 297, 315, 901 N.E.2d 1066, 1081 (2009).
¶ 40       “In resolving questions of fact, it is within the province of the Commission to assess the
       credibility of witnesses, resolve conflicts in the evidence, assign weight to be accorded the
       evidence, and draw reasonable inferences from the evidence.” Hosteny v. Illinois Workers’
       Compensation Comm’n, 397 Ill. App. 3d 665, 674, 928 N.E.2d 474, 482 (2009).
¶ 41       In the present case, we believe that the Commission’s finding that the claimant failed to
       prove a workplace accidental injury is against the manifest weight of the evidence. The
       Commission’s findings that the claimant failed to prove (1) that exposure to bird feces causes
       histoplasmosis or (2) that histoplasmosis was present at his workplace are findings that are
       against the manifest weight of the evidence. The evidence presented at the arbitration hearing
       established the presence of airborne dust containing dried bird feces within the claimant’s
       work environment and that dust containing bird feces is a cause of histoplasmosis.
¶ 42       The claimant testified that his job duties included cleaning out a large building called a
       grain flat as well as cleaning grain bins. Both the claimant’s testimony and his medical records
       describe the presence of pigeons and bird droppings in the work areas and that the work
       activities generated a significant amount of airborne dust. The claimant went through three to
       five dust masks each day when he was performing work duties in the dusty work
       environments. The employer presented the testimony of its general manager, Heil, who was
       familiar with the claimant’s work environments, and Heil did not contradict the claimant’s
       testimony that bird droppings and pigeons were present in the flat and/or grain bins where the
       claimant performed cleaning duties. The obvious conclusion from this evidence is that the
       airborne dust that was present at the workplace contained dried bird feces.
¶ 43       The claimant’s treating physician, Dr. Norris, authored a letter dated November 11, 2010,
       in which he stated that it was likely that the claimant contracted a lung infection from being


                                                  -8-
       around grain dust as well as pigeon feces and/or mold. Another treating physician, Dr. Farah,
       noted in his records that the claimant was working around bird feces and started to have chest
       pain and shortness of breath. In a report dated January 19, 2011, Dr. Farah wrote that the
       claimant’s occupational history showed “a significant history of exposure” including exposure
       to “bird residue” which “is known to be a significant risk factor for histoplasmosis.” He
       specifically opined that the claimant’s exposure to bird residue at the grain elevator resulted
       “in the exposure to histoplasmosis and development of chronic histoplasmosis lung disease.”
¶ 44        In finding that the claimant failed to prove exposure to histoplasmosis at his workplace, the
       Commission purported to rely on the report of Dr. Bruyntjens. However, the Commission
       misquoted a crucial portion of Dr. Bruyntjens’ report upon which it relied. The Commission
       mistakenly interpreted Dr. Bruyntjens’ report to state that “histoplasmosis is a fungus that
       grows in the soil and when its breeding sites are disturbed, the fungus becomes airborne and
       becomes common in the surrounding areas.” (Emphasis added.) We believe that this
       misstatement shows that the Commission misunderstood Dr. Bruyntjens’ opinions to the
       extent that they can be determined from his report.
¶ 45        Dr. Bruyntjens’ report is a statement of his opinions in response to three questions posed by
       the employer. Unfortunately, the record does not reveal what specific questions Dr.
       Bruyntjens’ answered in his report, and this incompleteness of the record makes his report
       vague and imprecise. As part of his answer to question “number two,” presumably some type
       of question that concerns causation, Dr. Bruyntjens wrote that “it is probably true that [the
       claimant’s] current condition is usually connected with his employment.” In addition, in
       another section of his report, he opined that “it takes minimal exposure to acquire
       histoplasmosis.” These opinions do not contradict Drs. Norris and Farah’s opinions that the
       claimant was exposed to histoplasmosis at the workplace but, instead, support their opinions.
¶ 46        In further answer to question “number two,” Dr. Bruyntjens wrote the following
       incomplete and nonsensical sentence: “The organism is a soil-dwelling fungus that river banks
       are favorite roosting sites.” Dr. Bruyntjens then concluded: “When such sites are disturbed by
       construction activities, vast amounts of potentially infectious aerosols may be formed.” The
       Commission interpreted these two confusing sentences to mean that when the fungus’
       “breeding sites are disturbed, the fungus becomes airborne and becomes common in the
       surrounding areas.” (Emphasis added.)
¶ 47        As the claimant notes in his brief, Dr. Bruyntjens used the term “roosting” in his report, not
       “breeding.” The term “roosting” generally refers to winged animals settling or congregating in
       an      area    for     rest   or     sleep.    Merriam-Webster       Dictionary,      http://www.
       merriam-webster.com/dictionary/roost (last visited Mar. 18, 2014). Accordingly, Dr.
       Bruyntjens’ reference to “roosting sites” tends to support the opinions of the claimant’s
       treating physicians that the claimant contracted histoplasmosis as a result of exposure to bird
       feces at his workplace due to pigeons roosting in the grain flat and bins. This conclusion is
       confirmed by Dr. Bruyntjens’ statement that it was probably true that the claimant’s current
       condition is usually connected with his employment and his statement that “[i]n his working
       environment [the claimant] developed a cough with shortness of breath.”
¶ 48        However, even under the Commission’s interpretation of Dr. Bruyntjens’ confusing report,
       an opinion that the fungus becomes airborne when the fungus’ “breeding sites” are disturbed
       still does not contradict the opinions of Drs. Norris and Farah. Dr. Bruyntjens does not opine
       that the claimant’s work environment would not qualify as a “breeding” site for the fungus. His

                                                    -9-
       statement that river banks are favorite roosting/breeding sites is not the equivalent of opining
       that river banks are the only roosting/breeding sites for the fungus. In fact, in his report, he does
       not offer any opinion concerning whether the presence of bird feces at the claimant’s
       workplace exposed him to the fungus. Instead, he opines that “[w]hen such sites (presumably
       roosting sites) are disturbed by construction activities vast amounts of potentially infectious
       aerosols may be formed.” The claimant’s undisputed testimony established that the grain flat
       and bins were “roosting sites” for pigeons and that his cleaning duties disturbed bird feces and
       created significant dust. Heil did not contradict this testimony. Accordingly, consistent with
       Dr. Bruyntjens’ opinion, the claimant’s work activities formed “vast amounts of potentially
       infectious aerosols.” See also Certi-Serve, Inc. v. Industrial Comm’n, 101 Ill. 2d 236, 242, 461
N.E.2d 954, 957 (1984) (“Systemic histoplasmosis has been recognized in two opinions of the
       appellate court as having a causal connection with the inhalation of the dust from dried bird
       droppings.”).
¶ 49       Based on the record before us, we find that the Commission’s finding that the claimant
       failed to prove that he was exposed to a fungus at his workplace that caused histoplasmosis is
       against the manifest weight of the evidence. The claimant’s testimony and the opinions of all
       of the experts, including the employer’s, support the conclusion that the claimant was exposed
       to the fungus causing histoplasmosis as a result of infectious airborne dust created by the
       claimant’s job duties.

¶ 50                                                  II
¶ 51                                             Causation
¶ 52       As noted above, the Commission affirmed the arbitrator based on its finding that the
       claimant failed to prove that he was exposed to histoplasmosis at his workplace. The arbitrator,
       however, found that while the claimant “may have been exposed to histoplasmosis during his
       short period of seasonal work for the [employer, the claimant] did not prove that his current
       condition of ill-being is causally related to a work injury.” We cannot determine from the
       Commission’s decision whether the Commission adopted this portion of the arbitrator’s
       decision or whether its analysis with respect to the lack of a workplace exposure replaced this
       finding. After finding that the claimant failed to prove that he was exposed to histoplasmosis at
       the workplace, the Commission stated that it “affirms all else.” To the extent that the
       Commission adopted this portion of the arbitrator’s decision on the issue of causation, we
       reverse because this finding is also against the manifest weight of the evidence.
¶ 53       The existence of a causal connection between a workplace accident and the claimant’s
       condition of ill-being is a question of fact for the Commission to resolve. National Freight
       Industries v. Illinois Workers’ Compensation Comm’n, 2013 IL App (5th) 120043WC, ¶ 26,
       993 N.E.2d 473. The Commission’s findings with respect to factual issues are reviewed under
       the manifest weight of the evidence standard. Tower Automotive, 407 Ill. App. 3d at 434, 943
       N.E.2d at 160. “For a finding of fact to be against the manifest weight of the evidence, an
       opposite conclusion must be clearly apparent from the record on appeal.” City of Springfield,
388 Ill. App. 3d at 315, 901 N.E.2d at 1081.
¶ 54       To establish causation under the Act, a claimant must prove that some act or phase of his
       employment was a causative factor in his ensuing injury. Land & Lakes Co. v. Industrial
       Comm’n, 359 Ill. App. 3d 582, 592, 834 N.E.2d 583, 592 (2005). It is not necessary to prove
       that the employment was the sole causative factor or even that it was the principal causative

                                                    - 10 -
       factor, but only that it was a causative factor. Republic Steel Corp. v. Industrial Comm’n, 26 Ill.
2d 32, 45, 185 N.E.2d 877, 884 (1962).
¶ 55        In the present case, the claimant testified that the symptoms he began experiencing while
       working in the dusty work environment included weakness, coughing, tightness and pain in his
       chest, and shortness of breath. The symptoms caused the claimant to seek emergency medical
       treatment on August 26, 2010. At the arbitration hearing held on March 21, 2011, he testified
       that he was still experiencing the ill-effects of the lung infection. His testimony was consistent
       with the opinion of his primary care physician, Dr. Norris, that the lung infection was causing
       the claimant extreme fatigue, shortness of breath, and pain. Dr. Norris believed that the
       claimant’s recovery would take a long time and was unpredictable.
¶ 56        The arbitrator’s finding that the claimant failed to prove that his current conditions of
       ill-being were causally connected to his workplace exposure to the fungus causing
       histoplasmosis was apparently based on the report of Dr. Bruyntjens. Dr. Bruyntjens, however,
       did not examine the claimant and did not expressly offer any opinion that the claimant’s
       conditions of ill-being were unrelated to his workplace exposure to the fungus. Instead, on
       March 11, 2011, 10 days before the arbitration hearing, he opined that the claimant’s “current
       condition is usually connected with his employment.” (Emphasis added.)
¶ 57        Dr. Bruyntjens then opined, in general terms, that “normal hosts with primary pulmonary
       histoplasmosis recover eventfully more than 99% of the time.” The doctor does not explain
       what recovering “eventfully” entails and did not set out the normal time frame for a patient
       with histoplasmosis to “recover eventfully.”
¶ 58        More importantly, however, Dr. Bruyntjens does not opine, specifically, whether the
       claimant in the present case had recovered from his histoplasmosis and offered no specific
       opinion on a possible alternative cause to his conditions of ill-being. The claimant’s treating
       physicians, however, opined that he had not recovered and attributed his conditions to the
       infection. It is not clear from the record that Dr. Bruyntjens could even give an opinion with
       respect to the claimant’s current conditions of ill-being based on reasonable medical certainty
       by reviewing the claimant’s medical records. His report does not detail which medical records
       he reviewed.
¶ 59        In his report, Dr. Bruyntjens describes how “reinfection” is difficult to induce
       experimentally in animals without explaining how this opinion may be relevant to the
       claimant’s current condition. The doctor’s failure to recite the specific questions he answered
       in his report contributes to the vague and confusing nature of the opinions in his report.
¶ 60        In answering the undisclosed question “number three,” the doctor acknowledges that it
       takes minimal exposure to contract histoplasmosis, but that it is an “extremely common and
       almost invariably benign infection.” He opines that “a large majority of pulmonary or
       infectious disease specialists would have elected not even to treat the [claimant]” and that the
       claimant’s “history of smoking with a near normal pulmonary function test with exposure in a
       benign condition like histoplasmosis, is a concern due to the smoking not the histoplasmosis.”
¶ 61        Dr. Bruyntjens’ opinion that histoplasmosis is recognized as an “almost” benign infection
       is not the equivalent of an opinion, to a reasonable degree of medical certainty, that the
       claimant’s infection is benign or even “almost” benign. In addition, the doctor’s “concern”
       about the claimant’s smoking is not the equivalent to an opinion that, to a reasonable degree of
       medical certainty, the claimant’s current conditions of ill-being are unrelated to the workplace


                                                   - 11 -
       exposure to the fungus causing histoplasmosis; Dr. Farah also noted a concern about the
       claimant’s smoking.
¶ 62       As noted above, the claimant does not have the burden to prove that the employment was
       the sole causative factor or even that it was the principal causative factor, but only that it was a
       causative factor. Dr. Bruyntjens offered no opinion whether or not the claimant’s
       histoplasmosis could be a causative factor. Again, his failure to set forth the specific question
       he answered makes his opinions vague and unclear on the specific issues that were before the
       Commission. His report falls far short of establishing opinions made to a reasonable degree of
       medical certainty on the issue of causation.
¶ 63       Under the facts presented at the arbitration hearing, we believe that it is clear that the
       claimant’s histoplasmosis was a causative factor to conditions of ill-being at the arbitration
       hearing. The claimant presented credible medical evidence that his workplace environment
       caused him to contract histoplasmosis and that his conditions of ill-being are caused by the
       lung infection. The employer did not offer any coherent medical opinions to the contrary. The
       Commission’s conclusion that the claimant’s current conditions of ill-being are unrelated to a
       workplace exposure to the fungus causing histoplasmosis is contrary to the manifest weight of
       the evidence.

¶ 64                                                 III
¶ 65                                               Notice
¶ 66       Section 6(c) of the Act requires the claimant to give notice of the accident “to the employer
       as soon as practicable, but not later than 45 days after the accident.” 820 ILCS 305/6(c) (West
       2010). Section 6(c) further provides that “[n]o defect or inaccuracy of such notice shall be a bar
       to the maintenance of proceedings on arbitration or otherwise by the employee unless the
       employer proves that he is unduly prejudiced in such proceedings by such defect or
       inaccuracy.” Id. The Commission found that the claimant’s last day of work for the employer
       was August 31, 2010. Therefore, the arbitrator found, the claimant was required to give the
       employer notice of a work injury at least by October 15, 2010. It found that the claimant did not
       give notice until November 9, 2010, when the employer received a letter from the claimant’s
       attorney beyond the 45-day requirement of section 6(c).
¶ 67       Whether the claimant gave timely notice required by section 6(c) of the Act is a finding to
       be made by the Commission which will not be disturbed on appeal unless it is against the
       manifest weight of the evidence. Gano Electric Contracting v. Industrial Comm’n, 260 Ill.
       App. 3d 92, 95, 631 N.E.2d 724, 727 (1994). The purpose of the notice requirement is “both to
       protect the employer against fraudulent claims by giving him an opportunity to investigate
       promptly and ascertain the facts of the alleged accident and to allow him to minimize his
       liability by affording the injured employee immediate medical treatment.” United States Steel
       Corp. v. Industrial Comm’n, 32 Ill. 2d 68, 75, 203 N.E.2d 569, 573 (1964). The notice is
       jurisdictional, and the failure of the claimant to give notice will bar his claim. Thrall Car
       Manufacturing Co. v. Industrial Comm’n, 64 Ill. 2d 459, 465, 356 N.E.2d 516, 519 (1976).
       However, a claim is only barred if no notice whatsoever has been given. Silica Sand Transport,
       Inc. v. Industrial Comm’n, 197 Ill. App. 3d 640, 651, 554 N.E.2d 734, 742 (1990). “If some
       notice has been given, but the notice is defective or inaccurate, then the employer must show
       that he has been unduly prejudiced.” Id.


                                                    - 12 -
¶ 68       In the present case, we believe that the Commission’s finding that the claimant failed to
       give any notice is against the manifest weight of the evidence. The facts of this case do not
       present a situation in which the claimant failed to give any notice. Instead, the claimant gave
       notice as complete as he was capable of giving as to the cause of his conditions of ill-being on
       September 1, 2010, when he told Heil that he could no longer work. The employer, therefore,
       must show that it was unduly prejudiced as a result of any inaccuracy of the notice. Without
       such a showing, section 6(c) cannot serve as a basis for barring the claimant’s claim.
¶ 69       The evidence established that the claimant was exposed to the fungus causing
       histoplasmosis sometime after he began working for the employer on July 28, 2010, but before
       his last day of work on August 26, 2010. The Commission found that the claimant had a
       conversation with his supervisor, Heil, on September 1, 2010. This conversation took place
       within 45 days of the claimant’s exposure to the fungus.
¶ 70       Heil’s testimony conflicted with the claimant’s testimony concerning the substance of that
       conversation. The Commission considered the conflicting testimony and found that the
       claimant “confided that he had cancer, and he would no longer be working for [the employer]
       because of scheduled doctor appointments.” The Commission also found that “[a]t no time
       during that conversation did [the claimant] relate to Mr. Heil that his medical condition had
       anything to do with his work for [the employer].”
¶ 71       Heil testified that, prior to his conversation with the claimant, he was aware that the
       claimant was having lung and chest issues because he had heard other people at the workplace
       talking about the claimant’s problems. According to Heil, the claimant came to him and told
       him that he had cancer and had medical appointments for tests and biopsies. Heil later wrote in
       a report, “We asked that he get an okay from doctor after he told us the doctor told him he
       needed to tell his employer of his health status.” When the claimant’s physician saw that he
       had lung nodules, the doctor initially suspected that the claimant had lung cancer. It was not
       until the claimant underwent a biopsy on October 4, 2010, that he and his doctors learned for
       the first time that he was suffering from histoplasmosis.
¶ 72       Accordingly, on September 1, 2010, the claimant gave notice of his conditions of ill-being
       to Heil to the fullest extent of his ability at that time. The Act requires the employee “to place
       the employer in possession of the known facts within the statutory period, but that a defect or
       inaccuracy in the notice is not a bar unless the employer is unduly prejudiced thereby.”
       Fenix-Scisson Construction Co. v. Industrial Comm’n, 27 Ill. 2d 354, 357, 189 N.E.2d 268,
       269 (1963). The facts found by the Commission present a situation in which the injured
       employee gave notice of all of the known facts to the employer within the statutory period.
       Therefore, any defect in the information that the claimant communicated to Heil is not a bar to
       the claimant’s claim unless the employer can show that it was prejudiced as a result of the
       inaccurate notice.
¶ 73       For example, in Raymond v. Industrial Comm’n, 354 Ill. 586, 188 N.E. 861 (1933), an
       employee worked in a print shop and regularly handled metal plates that contained lead. He
       began suffering from dizzy spells, abdominal pains, belching, and other symptoms that were
       associated with an acute gall bladder disturbance. The employee had to quit work as a result of
       the symptoms, and the employer was aware that the employee was sick, although the exact
       cause of the sickness was unknown. The employee underwent surgery for gallstones on a
       mistaken diagnosis, and during the operation, the doctors discovered that the employee was
       suffering from lead poisoning. Id. at 588, 188 N.E. at 862. At that time, the Illinois

                                                   - 13 -
       occupational disease act required the employee to give notice within 30 days of his
       disablement, and the surgery took place more than 30 days after the commencement of the
       employee’s disability. Id. The issue the court addressed was whether the employer had proper
       notice under the occupational disease act. The court held that the employer did have sufficient
       notice and must show prejudice from any defect or inaccuracy of the notice before the
       employee’s claim could be barred.
¶ 74       In its analysis, the court stated that the occupational disease act provided, “in substance,
       that disability caused by an occupational disease arising out of and in the course of the
       employment shall be compensable in the same manner and subject to the same terms,
       conditions, etc., as accidental injuries.” Id. at 589, 188 N.E. at 862. At that time, the
       occupational disease act required that “ ‘notice of the disablement shall be given to the
       employer, and claim for compensation shall be made, in the same manner and within the same
       periods of time, respectively, as are now or may hereafter be provided in the Workmen’s
       Compensation Act concerning accidental injuries sustained by employees arising out of and in
       the course of their employment.’ ” Id. at 589-90, 188 N.E. at 862 (quoting Ill. Rev. Stat. 1933,
       ch. 48, ¶ 87(b)(3)). At that time, the Workmen’s Compensation Act provided that notice of an
       accidental injury must be given no later than 30 days after the accident. Id. at 590, 188 N.E. at
       862-63 (citing Ill. Rev. Stat. 1933, ch. 48, ¶ 161).
¶ 75       The Raymond court held that the employee gave sufficient notice because the employer
       had notice that the employee was disabled within a week after his disablement; the employer
       knew as much about the nature of the illness as the employee; neither one knew that the
       employee was suffering from an occupational disease; neither one of them could be blamed for
       a failure to know; the giving of any number of further notices of the facts, so far as known to
       the employee, would not have enlightened the employer at all; and it was not shown that any
       defect or inaccuracy of the employee’s notice prejudiced the employer’s rights in the
       proceeding in any way. Id., 188 N.E. at 863.
¶ 76       The court, noting that the Workmen’s Compensation Act is remedial in nature and has
       always been liberally construed, stated: “It cannot have been the intention of the Legislature in
       this kind of an act to require the impossible. It was manifestly impossible for the employee in
       this case to tell the employer anything about the disablement which the employee himself did
       not know.” Id. at 590-91, 188 N.E. at 863. The employer knew that the claimant was sick
       within one week after he was compelled to quit work, and while this notice may have been
       “defective in not stating the then unknown fact that [the employee] was suffering from lead
       poisoning, it [was] not shown that the employer was prejudiced in any way by this defect.”
       Id. at 593, 188 N.E. at 863-64. The court, therefore, held that the notice was sufficient under
       the particular facts of that case. Id., 188 N.E. at 864.
¶ 77       In the present case, the facts found by the Commission include findings that the employer’s
       general manager, Heil, was aware that the claimant was suffering from lung and chest
       conditions at the time he left employment and that the claimant was working in a dusty
       environment. The claimant informed the manager what he knew at the time, i.e., that his
       doctors suspected that he had cancer. As the court stated in Raymond, “[a]ll the facts were
       known equally by both parties, and it is difficult to perceive any just theory upon which the
       employee would be bound to draw the correct medical inferences from those facts and the
       employer be excused therefrom.” Raymond, 354 Ill. at 594, 188 N.E. at 864.


                                                  - 14 -
¶ 78        While the claimant’s notice that he had cancer may have been defective or inaccurate, the
       notice, nonetheless, was sufficient under the facts of this case without a showing from the
       employer that it was prejudiced in some way, which it has not shown. The claimant cannot be
       expected to inform the employer that he suffered from histoplasmosis before his doctors had
       diagnosed the condition. “The notice requirement cannot be unreasonably construed so as to
       compel the impossible–to require a claimant to give notice of what he does not know.” McLean
       Trucking Co. v. Industrial Comm’n, 72 Ill. 2d 350, 355, 381 N.E.2d 245, 247 (1978) (citing
       Raymond in analyzing notice under the Workers’ Compensation Act). The supreme court has
       “consistently upheld the adequacy of incomplete notices where the defect consisted of a failure
       to inform the employer of facts unknown at the time to the claimant.” Id.
¶ 79        In McLean Trucking Co., the employee was an over-the-road trucker, and he collapsed at
       home and died shortly after returning from work. The employee’s son telephoned a supervisor
       and informed him that his father had passed away. The employee’s widow subsequently filed a
       claim for benefits under the Act. The employer, however, maintained that it had not received
       notice of an accident within 45 days as required by section 6(c) of the Act. The supreme court
       held that the notice given by the son was “as specific as it could be under the circumstances”
       and that the employer had the burden of proving that it had been unduly prejudiced by the
       notice. Id.
¶ 80        In Sohio Pipe Line Co. v. Industrial Comm’n, 63 Ill. 2d 147, 151, 345 N.E.2d 468, 470
       (1976), the employer was timely notified of the employee’s disability and hospitalization but
       was not informed of any facts that would lead it to believe that the employee suffered an
       accidental injury for which compensation might be claimed. Nonetheless, the court held that
       the claimant was not barred from seeking benefits under the Act. See also Andronaco v.
       Industrial Comm’n, 50 Ill. 2d 251, 278 N.E.2d 802 (1972).
¶ 81        In the present case, the Commission’s finding that the claimant did not give sufficient
       notice under section 6(c) is contrary to the manifest weight of the evidence. Within 45 days of
       his accident, i.e., exposure to the fungus causing histoplasmosis, the employer was aware that
       the claimant was suffering from chest and lung issues, knew that the claimant was working in
       dusty conditions, and knew that his doctors did not want him working around dust. The
       employer knew of the claimant’s conditions and knew the type of work environment to which
       he was exposed. Although the claimant and his doctors initially thought that he was suffering
       from cancer, this inaccuracy in his notice to the employer has not prejudiced the employer in
       this proceeding. Therefore, the manifest weight of the evidence does not support the
       Commission’s finding of a lack of notice under section 6(c) of the Act.
¶ 82        In addition, although the present case does not involve a repetitive trauma injury, we
       believe that the holding in Peoria County Belwood Nursing Home v. Industrial Comm’n, 138
Ill. App. 3d 880, 487 N.E.2d 356 (1985), aff’d, 115 Ill. 2d 524, 505 N.E.2d 1026 (1987), is
       relevant to our analysis with respect to notice. In Peoria County Belwood, the court held that
       “an employee may be ‘accidently injured’ under the Act as a result of repetitive, work-related
       trauma even absent a final, identifiable episode of collapse.” Id. at 885, 487 N.E.2d at 360. In
       such cases, notice of the accidental injury must be given within 45 days from the date when
       “both the fact of the injury and the causal relationship of the injury to the claimant’s
       employment would have become plainly apparent to a reasonable person.” Peoria County
       Belwood, 115 Ill. 2d at 531, 505 N.E.2d at 1029. Under a repetitive trauma theory, the claimant


                                                  - 15 -
       still must meet the same standard of proof as other claimants alleging an accidental injury in
       that he must show that the injury is work related. Id. at 530, 505 N.E.2d at 1028.
¶ 83        In the present case, the claimant did not suffer an accidental injury as a result of repetitive
       trauma. However, the claimant suffered an accidental injury by inhaling fungus and/or bird
       feces and contracting histoplasmosis. Because of the nature of this condition, it is impossible to
       pinpoint the exact moment in time or the exact place within the work environment in which the
       claimant inhaled the dust particle that gave rise to his accidental injury. He inhaled potentially
       infectious dust over a period of time between July 28, 2010, and August 26, 2010. In addition,
       when the claimant began suffering from conditions of ill-being, the causal connection between
       the dust inhalation and the conditions of ill-being was not readily apparent. Under these facts,
       to require the claimant to prove the exact date on which he inhaled the dust that caused the
       histoplasmosis and to prove that he gave notice 45 days from that date would require the
       claimant to do the impossible.
¶ 84        The legislature has mandated a liberal construction of the notice requirement. S&H Floor
       Covering, Inc. v. Illinois Workers’ Compensation Comm’n, 373 Ill. App. 3d 259, 265, 870
N.E.2d 821, 825 (2007). Accordingly, we believe that under the facts of this case, the date of
       the claimant’s accident, for purposes of determining the start of the notice and limitations
       periods, should be the date on which both the fact of the injury and the causal relationship of
       the injury to the claimant’s employment would have become plainly apparent to a reasonable
       person. This allows an employee suffering from an accidental injury of the type presented in
       this case to establish a date of accident from which notice and limitations periods begin to run
       and, at the same time, allows the employee to be compensated for an accidental injury when its
       causal connection to current conditions of ill-being are not readily apparent.
¶ 85        The application of the “manifestation date” standard under circumstances when causation
       is not readily apparent should be flexible, fact-specific, and guided by considerations of
       fairness. Durand v. Industrial Comm’n, 224 Ill. 2d 53, 69, 71, 862 N.E.2d 918, 927-28 (2006).
       To require an employee to give notice of an accidental injury before a reasonable person would
       have knowledge of the causal relationship between his conditions of ill-being and his
       employment is “unrealistic and unwarranted.” Oscar Mayer & Co. v. Industrial Comm’n, 176
Ill. App. 3d 607, 610, 531 N.E.2d 174, 176 (1988) (discussing repetitive trauma).
            In the present case, on October 4, 2010, the claimant learned for the first time that his
       conditions of ill-being were causally related to a workplace exposure to histoplasma when the
       claimant’s lung biopsy revealed that he had the lung infection. As noted above, we believe that
       the claimant gave sufficient notice under section 6(c) when he spoke with Heil on September 1,
       2010, prior to the lung biopsy. Regardless of the oral notice on September 1, 2010, the
       Commission found that the employer received written notice on November 9, 2010, when the
       claimant’s lawyer sent a letter to the employer stating that the claimant contracted
       histoplasmosis as a result of his work conditions. The letter was sent within 45 days after the
       claimant learned that his conditions of ill-being were causally related to a workplace accident.
       The letter, therefore, also fulfilled the notice requirements under section 6(c) of the Act.

¶ 86                                                IV
¶ 87              Employer/Employee Relationship at the Time of the Accidental Injury
¶ 88      The Commission’s finding that the claimant was not an employee of the employer on
       October 4, 2010, is factually accurate, but is legally insignificant under the facts of this case.

                                                    - 16 -
       The evidence established that the claimant’s conditions of ill-being are causally connected to
       an accident that occurred when an employer-employee relationship existed, although the
       causal connection between the accident and the conditions of ill-being was not apparent until
       after the employment had ended. For the reasons noted above, the evidence established that the
       claimant suffered an accidental injury that arose out of and in the course of his employment.
       Failure to discover the causal connection until after the employment relationship had ended
       does not justify denying the claimant benefits under the Act under the facts of this case. See
       White v. Illinois Workers’ Compensation Comm’n, 374 Ill. App. 3d 907, 912, 873 N.E.2d 388,
       392 (2007) (a repetitive trauma “accident date” can occur after the claimant’s last day of
       employment with the employer).

¶ 89                                            V
¶ 90                      TTD, Medical, and Prospective Medical Benefits
¶ 91       Because we reverse the Commission’s findings with respect to accident, causation, and
       notice, we must remand the claimant’s claim to the Commission for a determination of an
       amount for TTD, medical, and prospective medical benefits.

¶ 92                                       CONCLUSION
¶ 93      For the foregoing reasons, we reverse the circuit court’s judgment that confirmed the
       Commission’s decision, reverse the Commission’s decision denying the claimant’s claim, and
       remand to the Commission for a determination of the claimant’s request for TTD, medical, and
       prospective medical benefits.

¶ 94      Reversed; cause remanded to the Commission.




                                                 - 17 -